 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Soft Drink Employees Independent Union(Chattanooga Coca-Cola Bottling Company) andClarence E. Durham. Case 10-CB-3542, 1-2September 22, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn June 16, 1982, Administrative Law JudgeWilliam N. Cates issued the attached Decision inthis proceeding. Thereafter, General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis dismissed in its entirety.I Two factual errors in the Administrative L aw Judge's Decision arehereby corrected: (a) the referenlce to a mid-January meeting betweenemployee Durham anid E-mployer Personnel Director Whitsent is changedto reflect that the mctlinlg octuiared, according to Durham's testimony. inmid-February. and (b) a reference to employee Holt having become anover-the-road dri.er in 1975 i1 changed to reflect that Holt transferred tothe over-the-road position in 1977. a;s otherwise described in the Deci-sion Neither of these apparentrl, iladvertenl errors affect the results ofthe DecisionDECISIONSl iMIN1NI O- TItHE CASEWI.L.IAM N. CAI IS, Administrative Law Judge: Thiscase was heard in Chattanooga, Tennessee, on March 9,1982. The charges were filed on March 25, 1981,' byClarence E. Durham, an individual, hereinafter calledDurham, and the complaint based on the charges issuedon May 13, alleging that The Soft Drink Employees In-dependent Union, hereinafter called the Union or Re-spondent, violated Section 8(b)(1)(A) and (2) of the Na-tional Labor Relations Act, as amended, hereinaftercalled the Act, by filing a grievance on or about Febru-ary 13, which grievance allegedly caused or attempted tocause Chattanooga Coca-Cola Bottling Company, hereincalled Coca-Cola, Durham's employer, to lower the se-' All dates hereinafter arc 1981, unless otherwise indicatedniority ranking of Durham because he had filed intraun-ion charges against Respondent's president and becausehe engaged in concerted activities with other employeesfor the purposes of mutual aid and protection. Respond-ent by its timely answer denied having violated the Actin any manner.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of helpful briefs filed by counsel for General Coun-sel and counsel for Respondent, I make the following:FINDINGS OF FACTI. JURISI)ICTIONCoca-Cola is an Alabama corporation with an officeand place of business located in Chattanooga, Tennessee,where it is engaged in the sale and distribution of softdrinks. During the calendar year preceding issuance ofthe complaint herein, Coca-Cola purchased and receivedat its Chattanooga, Tennessee, facility goods valued inexcess of $50,000 directly from suppliers located outsidethe State of Tennessee. The complaint alleges, Respond-ent admits, and I find that Coca-Cola is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE I.ABOR ORGANIZATION INVOI VEI)The complaint alleges, Respondent admits, and I findthat it is a labor organization within the meaning of Sec-tion 2(5) of the Act. The complaint further alleges, andRespondent admits, that Respondent and Coca-Cola havebeen at all times material herein parties to a collective-bargaining agreement effective from May 1, 1978, toApril 30, containing, inter alia, seniority and grievanceand arbitration provisions.111. THE AI.LEGED UNFAIR I.ABOR PRACTIICESDurham testified he commenced work for Coca-Colain March 1974 as an over-the-road driver tnder the stu-pervision of Benny Marlin. Durham worked for Coca-Cola from March until October 1974 at which time hewent on disability. Durham testified he w as releasedfrom disability on March 10, 1975, and at that pointspoke with dispatcher Marlin who informed him therewas no work available; therefore, he drew unemploy-ment until July 1975 at which time he went to work forKitchen Fresh Corporation as an over-the-road truck-driver. Durham worked for Kitchen Fresh Corporationuntil March 1976 at which time he was called back towork at Coca-Cola by dispatcher Marlin.Durham testified that he along with fellow over-the-road driver John Anderson filed a grievance on January5 against Coca-Cola as a result of Coca-Cola's discon-tinuance of backhaul pay for the over-the-road drivers.Durham testified that on the same date he and Andersonfiled intraunion charges against then Union PresidentRoy Holt. In the intraunion charges they alleged thatHolt had made an agreement with Coca-Cola's oper-ations manager, Rockholt, to cause Coca-Cola to discon-tinue backhaul pay for the over-the-road drivers. In theintraunion charges, Durham and fellow driver Anderson264 NLRB No. 624 SOFT DRINK EMPLOYEES INDEPENDENT UNIONrequested "that President Roy Holt be removed fromoffice, and fined, and be forbidden to attend all unionmeetings for an extended time, for using his office, au-thority and influence to get the company to agree tobreak the present contract. Article 11, Section 14, Page22." Durham testified that Union President Holt had toldhim in Atlanta, Georgia, at American Can Companyprior to his (Durham's) filing of the January 5 grievanceand intraunion charges that he, Holt, had caused Coca-Cola to stop paying the drivers backhaul pay.2Durham testified that the Union had a call meeting ofthe executive committee to consider his and Anderson'sintraunion charges against then Union President Holt.Durham testified that after he, Anderson, and Holt hadmet with the executive committee of the Union it wasdecided in their absence that then Union President Holthad acted in the interest of all employees concerned inthe action he had taken with respect to backhaul pay.Durham testified that immediately following the execu-tive committee meeting of the Union he had a conversa-tion with Union Secretary Richard Stewart. Durham tes-tified that Stewart told him "that Mr. Holt was hot; hewas going to file a grievance against me."Durham testified that Coca-Cola decided to reinstatebackhaul pay and agreed to make whole any drivers whohad lost any' money as a result of their not having beenpaid backhaul pay. Coca-Cola took this action within aweek or 10 days of the January 5 grievance that wasfiled by Durham and Anderson.Durham testified that in either the latter part of 1979or the early part of 1980 he had a conversation withHolt, which was at the time that Holt had filed a griev-ance with respect to the seniority standing of anotherover-the-road truckdriver named Terry Hinson. Durhamtestified Holt told him at that time, "He figured he coulddo me the same way" Durham testified he told Holtthere was no %way he could. Durham testified that thegrievance filed by Holt involving the seniority status ofHinson was resolved in favor of Holt and that Holtmoved upward on the seniority list.Durham testified he first learned of the grievance Holtfiled involving his and Holt's seniority status while hewas at Coca-Cola on a particular occasion and becameaware that Holt was scheduled to run and he, Durham,was not. Durham called dispatcher Marlin at home andasked why Holt was running and he was not. DispatcherMarlin told Durham he needed to talk with him aboutthe matter. Durham testified that Marlin later told himthat Holt had filed a grievance and that Coca-Cola'slawyer and Respondent's lawyer had talked the matterover and decided that Holt should in fact be ahead ofDurham on the seniority list.Durham testified he spoke with Personnel DirectorWhitsett in mid-January about the matter and Whitsettgave him a copy of the grievance Holt, through Re-spondent's attorney, Charles B. Rucker, Jr., had filed onFebruary 13. Durham testified that Personnel Director2 Over-the-road driver John Anderson testified that prior to the dis-continuance of backhaul pa) the drivers had been paid by the mile andhour for each trip plus a flat $15 backhaul fee. Additionally, the deliveryof a load of full drinks to a customer and the return of a hackhaal ofempty calls for filling s as considered one tripWhitsett also gave him a copy of a Coca-Cola personnelaction form which indicated that he (Durham) had beenlaid off November 8, 1974. Durham testified that Whit-sett also gave him a copy' of a Coca-Cola personnelaction form which indicated that he had been recalled byCoca-Cola on March 22, 1976.Durham testified that Union Secretary Richard Stew-art gave him a letter dated February 25 which concernedthe disposition of Holt's grievance. The letter indicatedthat Holt had seniority over Durham. Durham testifiedhe thereafter called Respondent's attorney, Rucker, andasked Rucker to file a grievance back against Holt as aresult of the change in seniority. According to Durham,Rucker told him he could not file such a grievance with-out authorization from an officer of Respondent.Durham testified he tried to get in touch with one of theofficers of Respondent and even left word for one ofthem to call him, but they never did. Durham stated hethen went to the National Labor Relations Board andfiled the charge in the instant case.Counsel for the General Counsel also called as a wit-ness over-the-road driver John Anderson who testifiedhe had been employed by Coca-Cola for approximately10 years, 7 of which had been as an over-the-road driver.Anderson testified that he and Durham filed a grievancewith Coca-Cola and intraunion charges with Respondentagainst Holt based on Holt's actions with respect toCoca-Cola's discontinuance of backhaul pay. It appearsbackhaul pay was discontinued in November 1980. An-derson stated his actions with respect to the grievanceand the intraunion charges came about as a result of aconversation between Durham and Holt. Anderson testi-fied the three of them were together in December 1980when Durham asked Holt if he had sought to haveCoca-Cola discontinue backhaul pay. Anderson testifiedHolt indicated he had brought about the change.Anderson testified that the culmination of the intraun-ion charges against Holt resulted in the executive boardof the Union dismissing them. Anderson stated Coca-Cola disposed of the grievance by agreeing to restorebackhaul pay and made all over-the-road drivers wholefor any loss they had suffered as a result of the discon-tinuance of the backhaul pay. Anderson testified thatduring the time that Coca-Cola considered the backhaulto be a second run it resulted in the more senior driverslosing runs with the more junior drivers gaining them.Anderson testified junior drivers were able to make runsthey normally would not have been able to if the triphad been considered one run as opposed to two runs.The disposition of the grievance against Coca-Cola andthe decision of the executive board with respect to theintraunion charges took place within a week of January5 according to Anderson.Roy Holt testified he had worked for Coca-Cola sinceFebruary 1975. Holt stated that when he was first hiredby Coca-Cola he expressed to then Personnel ManagerJerry Widener his desire to be an over-the-road truck-driver. Holt became an over-the-road driver in 1975.Holt testified that on either February 9 or 10 he over-heard dispatcher Marlin and driver Durham discussingseniority' and how things ran while Durham was in a25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaid-off status. Holt testified that Durham told dispatcherMarlin with respect to his layoff, "Well, when I was laidoff. Well, I was and I wasn't." Holt testified he did notunderstand what Durham's "was" and "wasn't" meantand it caused him to believe that something was wrongwith Durham's seniority standing. Holt spoke with otherdrivers in an attempt to find out how long Durham hadbeen off from work, but none of his fellow drivers couldrecall. Holt testified he went to see Coca-Cola Oper-ations Manager Don Rockholt and related to him theconversation he overheard between Durham and Marlinand requested to see the personnel records of those in-volved. Holt testified Rockholt sent for Personnel Direc-tor Whitsett and the three of them went to personnel.Holt testified that Personnel Director Whitsett providedhim with the initial hire date of Durham, the dateDurham was laid off, and the date he was subsequentlybrought back to work. Holt testified he knew from thatinformation that the length of time Durham had been offfrom work exceeded the time he had previously workedfor Coca-Cola and therefore, in accordance with thecontract between Coca-Cola and Respondent, Durhamshould have been brought back as a rehire.Holt testified that, if the job position Durham wasbrought back into by Coca-Cola had been posted, hewould have taken the job and Durham would have ofnecessity had to come into that department at a latertime. As a result of Holt's meeting with Personnel Direc-tor Whitsett and Operations Manager Rockholt, Whitsettindicated he would check into the matter and get backwith Holt. Holt testified that a day or so later hechecked with Whitsett and at that time Whitsett in-formed him it appeared that he (Holt) was correct withrespect to the seniority standing of Holt and Durham.Holt testified he informed Whitsett at that time that hewould file a grievance and in fact did so. Holt testifiedhe had nothing to do with the filing of the grievanceother than to call attorney Rucker, explain to him the sit-uation, and Rucker handled the actual filing of the griev-ance. Holt testified he was notified later that his namewould be placed on the seniority list ahead of Durham's.Holt testified that, at the time he filed the grievance onFebruary 13, he was still president of the Union. New of-ficers had been elected but had not taken office at thetime. Holt testified he had not sought reelection to anyposition with the Union.Holt testified that the grievance involving his andDurham's seniority was not the first such grievance hehad filed. Holt had in fact filed a grievance with respectto his seniority in relation to that of fellow driver TerryHinson. The Hinson grievance was resolved in Holt'sfavor. Holt testified he was suspicious of the senioritystanding of Durham at the time he filed the Hinsongrievance but did not file one against Durham at thattime because Respondent's then attorney, Crutchfield,had informed him that Durham had seniority over him.Holt testified he did not make an independent investiga-tion on his own but rather accepted Crutchfield's state-ment to him that Durham had seniority over him. Holttestified the only reason he did not file a grievanceagainst Durham any earlier than he did was that he didnot know any earlier that he had seniority over Durham.Holt testified that if he had known he had seniority overDurham it would have been to his advantage to havefiled earlier because there were several days in thewinter season that he did not get to work based on hisseniority standing.Holt testified that during the winter season the softdrink business was slow and it was hard to keep all thedrivers busy, which was a major concern of the Union.Holt testified that seniority did not control trips becausethey were rotated and no driver could pick his trips.However, seniority did determine who worked duringslack times.With respect to Holt's actions regaring backhaul pay,he testified American Can Company, which had a fac-tory in Chattanooga, Tennessee, had closed. As a resultof the factory closing, a question was raised as to wheth-er the drivers could haul empty cans from American CanCompany in Atlanta, Georgia, back to Chattanooga,Tennessee. Holt testified he mentioned this to OperationsManager Rockholt and Rockholt told him the driverscould continue to haul the empty cans back to Chatta-nooga as long as they could find a way that would belegal with the public service authorities. Holt testified hecontacted the public service attorneys in Nashville, Ten-nessee, and they informed him they saw no reason whyCoca-Cola drivers could not continue to haul the emptycans in question. Holt testified it was at this same timethat he discussed with Coca-Cola the possibility ofmaking the backhaul of empty cans a second trip. Holttestified the dispatcher would, for example, dispatch aunit to Knoxville, Tennessee, with a load of soft drinksand place on the dispatch a backhaul from AmericanCan Company in Atlanta, Georgia. Holt testified thetrailer going out with the full haul would not be as largeas the trailer needed to bring the empty cans from Atlan-ta on the backhaul into Chattanooga. Therefore, the trac-tor-trailer would be brought through Chattanooga, Ten-nessee, in order to obtain a proper trailer and then pro-ceed on to Atlanta, Georgia, to pick up the empty cansfor backhaul and return to Chattanooga. Holt stated thatin the discussions with Coca-Cola it was mentioned thatwhen the tractor-trailer came back into Chattanooga topick up a different trailer that this would be a secondtrip according to the collective-bargaining agreement be-tween the parties; or, it could at least be considered asecond trip. Holt testified he was concerned about thedispatch being from Chattanooga to Knoxville with areturn of empty cans to Chattanooga from Atlanta that itmight constitute a partial load on the way back and thatit might not be economically feasible for Coca-Cola tocontinue to haul at that rate and then none of the driverswould get any hauls, not only would they lose the back-hauls but they would lose the entire trip. Holt's discus-sions with Coca-Cola took place in October and Novem-ber 1980. It was for these reasons, according to Holt,that he discussed with Coca-Cola the possibility ofmaking the backhauling of cans a second trip so as toinsure that the trips could continue to be made and thatmore drivers would have an opportunity to make them.Holt testified that Durham and Anderson filed intraun-ion charges against him and also filed a grievance with26 SOFT DRINK EMPLOYEES INDEPENDENT UNIONCoca-Cola regarding the discontinuance of backhaul payand the fact that the backhaul became a second trip.With respect to the intraunion charges, Holt testified:They brought those charges against me. In fact, Idon't remember now what all was in there, some-thing that sort of irritates you right at the timemaybe, because it sounds a little nasty. It's reallynothing to worry about. to think about, or try to re-member for a long period of time. He brought thosecharges up, and the hearing was set. I explained itto those people, and, of course, they found that hewas trying to have me thrown out of the Union,maybe finedtHolt testified that at the time of the intraunion chargeshe was in fact president of the Union: however, he statedhe took no active part in the decision as to what wouldbe done. that the matter was handled by the vice presi-dent of the Union.Holt testified with respect to the grievance filedagainst Coca-Cola by Durham and Anderson that Coca-Cola informed him they had the grievance and stated,"They said that this-there is not enough of backhauls tomake that much difference. So we will pay them." Holttestified that as a result of Coca-Cola paying for back-hauls, even during the time they were considered asecond trip, he earned more than any other driver.Coca-Cola Operations Manager Don Rockholt testifiedthat he had served in that capacity for approximately 3years. Rockholt testified that Holt came to his office onFebruary 9 to talk about something he had overheardthat caused him to believe that lie had seniority overClarence Durham. Rockholt testified that he called forPersonnel Director Whitsett and then took a look at thepersonnel records. Rockholt stated: "At the time, itlooked as though maybe Mr. [lolt was right, but wedidn't make any ruling to that effect." Rockholt testifiedthat Holt had in the past filed one additional grievanceinvolving his seniority standing with repect to that ofTerry Hinson. The earlier grievance was resolved inHolt's favor according to Rockholt. Whitsett corroborat-ed the above testimony of Rockholt except Whitsett tes-tified his check of the records indicated to him thatDurham had seniority over Holt. WVhitsett stated thatHolt did not agree with him but rather felt he had se-niority over Durham. Holt indicated to Whitsett heprobably would be filing a grievance on the matter.Whitsett's later examination of the personnel recordsrevealed Durham had commenced work for Coca-Colaon March 27, 1974, that he had been placed on layoff onNovember 8. 1974, and that he had been recalled onMarch 22, 1976. W'hitsett testified that Durham's recallshould have been classified by Coca-Cola. as a rehire be-cause, "in our contract ...if an employee is on layoffstatus, he has a right to recall equal to the length of serv-ice he's been employed at the Company. If it goesbeyond that period of time, he would have to come backas a rehire, and it would be considered the original hiredate." Whitsett testified that Durham's layoff time wasgreater than the time he had worked prior to his layoff;therefore, he should have been brought back on Nlarch22, 1976, as a rehire rather than as a recall. Whitsett tes-tified that Holt did have seniority over Durham and thatCoca-Cola made such a determination based on the pro-visions of the collective-bargaining agreement.Whitsett testified that after Holt's grievance was actedupon, which resulted in Holt having seniority overDurham, that Durham came to him upset and stated thathe, Durham, felt sick leave should not have been used asa basis for laying an individual off. Whitsett testified hetold Durham "that when we [Coca-Cola] lay employeesoff. we go by seniority and regardless of what status .. .whether they're off sick or whatever the reason is, wehave to go by seniority and we did, in fact, lay him off."Whitsett testified that Coca-Cola's position was strictlyneutral with respect to the seniority dispute betweenHolt and Durham and that the decision made on thegrievance was made based on what the employmentrecords revealed.The applicable, pertinent portions of the collective-bargaining agreement between Coca-Cola and Respond-ent provides as follows:Article II, Section 2-LayoffA laid off employee shall retain a right to rehire asprovided in this Section 2 for a period equal to hislength of service with the Company but not toexceed two (2) years.Article III, Section I-Settlement of Disputes andArbitrationComplaints, grievances or disputes arising out of,under, or in connection with this agreement. or theint,trpretation of or performance under the same,shall he disposed of by the following procedureonly:Step 1: Any regular employee or group of regu-lar employees having such a complaint shall havethe right, within five (5) working days. after knowl-edge of the occurrence of the event complained of,to discuss the same with his immediate supervisor,such employee or employees to have the right tohave one or more members of his/their Shop Com-mittee present at the discussion, if desired. TheCompany shall have three (3) working days aftersuch supervisor has been informed of the complaint,to make an investigation and satisfactorily adjust thesame, if possible. If no mutually agreeable solutionis found, Step 2 shall be followed.Step 2: The grievance shall be reduced to writingwithin three (3) working days after the expiration ofthe last mentioned period and submitted by theShop Committee to the Company's Personnel Man-ager. The representatives of the Company and therepresentatives of the Union will then meet withinfive (5) working days thereafter and attempt toreach agreement. If no agreement is reached, thegrievance will be processed through Step 3. [Jt.Exh 1.]The personnel records of Durham (G.C. Exhs. 6 and 7and Resp. Exh. 1), as expanded upon by the credited tes-27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimony of Personnel Director Whitsett, establish that hewas hired on March 27, 1974, granted sick leave in Octo-ber 1974, laid off on November 8, 1974, and rehired onMarch 26, 1976. The evidence unquestionably demon-strates that Durham's period of layoff exceeded his pre-vious period of employment with Coca-Cola. The per-sonnel records demonstrate that Holt was employed byCoca-Cola on February 10, 1975, and transferred to anover-the-road driver position on April 25, 1977. Holt'semployment with Coca-Cola has been continuous sinceFebruary 10, 1975. (Resp. Exhs. 2a and 2b.)Counsel for the General Counsel contends that Re-spondent filed the grievance which adversely affectedDurham's conditions of employment in retaliation for theintraunion charges filed by Durham and Andersonagainst then Union President Holt. Counsel for the Gen-eral Counsel contends also that the timing of Respond-ent's grievance demonstrates or at least supports a con-clusion that it was unlawfully motivated. The GeneralCounsel further contends that Union Secretary Stewart'sstatement to Durham, as testified to by Durham, con-cerning then Union President Holt's intention to file agrievance against Durham, which statement Durhamcontends was made immediately following the executivecommittee meeting on the intraunion charges, furtherdemonstrates the unlawfulness of Respondent's motiva-tion. The General Counsel also contends that Respond-ent failed to corroborate or substantiate crucial testimonyconcerning its motivation in filing the grievance, andthat such failure on the part of Respondent demonstratesit had an unlawful objective in filing the grievance.Simply stated, the General Counsel's contention is thatHolt was upset over the charges filed against him byDurham and Anderson and retaliated against Durham byfiling a grievance regarding the seniority status of him-self and Durham.Respondent contends that Holt's grievance was timelyfiled and factually justified, and that the motivation forfiling it was adequately explained in that Holt was enti-tled to the change in seniority status, that he had previ-ously taken action to protect his seniority standing, andthat neither Holt nor Respondent engaged in any unlaw-ful activity. Respondent contends that the evidenceclearly demonstrates that the grievance was processedand acted upon without any unlawful motive. Respond-ent further contends that the record is devoid of any evi-dence that then Union President Holt acted in any offi-cial capacity as a union officer in the filing of the griev-ance or that the Union took any action on Holt's behalfbecause he was an officer of the Union. In this regard,Respondent contends Holt acted independently of theUnion and by his own motivation when he filed thegrievance which resulted in Durham and Holt switchingplaces on the seniority register.A determination as to the Union's motivation must bemade in order to ascertain if there has been a violation ofthe Act as alleged by counsel for the General Counsel. Ifno unlawful motivation is found, no violation of the Actcan be established.The Board adopted certain applicable statements oflaw which were set forth by the Administrative LawJudge in Teamsters Local Union No. 515 (Cavalier Corpo-ration), 259 NLRB 678, 681 (1981). The statements oflaw were as follows:It is well settled that the Board accommodates itsenforcement of the Act to the right of persons tolitigate their disputed claims in court rather than tocondemn such action as an unfair labor practice.See Clyde Taylor, d/b/a Clyde Taylor Company, 127NLRB 103 (1960). It goes without saying that asimilar accommodation extends to the no lesserright of a union to enforce collective-bargainingagreements even though certain employees may beadversely affected by such action. However, theBoard has held that where a union's processing of agrievance adversely affecting an employee or em-ployees is prompted by an unlawful and discrimina-tory objective rather than by a genuine concernover the merit of the grievance or the integrity ofthe collective-bargaining agreement, its conductfalls within the proscriptions of Section 8(b)(1)(A)and (2) of the Act. United Food and CommercialWorkers International Union, District 227, AFL-CIO(The Kruger Co.), 247 NLRB 195 (1980).In order to make a determination of the Union's moti-vation in the instant case, the facts presented must be ex-amined closely and certain credibility resolutions must bemade. Counsel for the General Counsel contends that ifHolt had been legally and properly motivated he couldhave filed his grievance with respect to Durham's senior-ity in 1979 or the early part of 1980 when he filed hisgrievance involving over-the-road driver Terry Hinson.Counsel for the General Counsel contends that Holt'sgrievance in February was untimely; that if he had agrievance against Durham he should have filed it whenhe filed the Hinson grievance. In making these conten-tions, counsel for the General Counsel relies upon thetestimony of Durham that Holt told him at the time ofthe Hinson grievance that he (Holt) figured he could doDurham the same way. I am persuaded that Durham'stestimony in that respect is unworthy of belief. I am per-suaded that, if Holt had understood that he had a validseniority grievance against Durham, he would have filedit at the same time he did the Hinson grievance. I ampersuaded that it is unbelievable that Holt would haveknown he had a valid seniority grievance againstDurham and at the same time just hold the grievance inabeyance until such time as he felt Durham had in somemanner wronged him. It is simply not probable that Holtwould have sacrificed work during slack winter monthsso that he could hold in abeyance a seniority grievancewith respect to Durham until Durham mistreated him.I credit the testimony of Holt that he asked attorneyWilliam Crutchfield whether he had seniority overDurham at the time he filed the Hinson grievance. I like-wise credit Holt's testimony that Crutchfield informedhim that, in his (Crutchfield's) opinion, Durham had se-niority over Holt. Holt continued to be suspicious ofDurham's seniority status, but he did not make an inde-pendent investigation beyond reliance on attorneyCrutchfield's advice to him. Attorney Crutchfield relyingon brief file notes testified his notes indicated that Holt28 SOFT DRINK EMPLOYEES INDEPENDENT UNIONhad in fact inquired of him about Durham's seniority atthe time he filed the Hinson grievance. Crutchfield alsotestified that it appeared from his notes that Durham's se-niority was okay with respect to Holt's seniority. I ampersuaded that Holt did not have, in his opinion, suffi-cient valid information or evidence to file a grievanceagainst Durham with respect to their seniority in late1979 or early 1980.Counsel for the General Counsel contends that moti-vation is established in part by the events that transpiredimmediately following the executive committee meetingof Respondent on the subject of Durham's intraunioncharges against Holt. I credit the uncontradicted testimo-ny of Durham that Union Secretary Richard Stewarttold him immediately following the executive committeemeeting on Durham's intraunion charges that, "Holt washot; [about the charges and] he was going to file a griev-ance against me [Durham]." I credit Durham's testimonyin this respect in that it is very probable that Holt in theheat of the moment made such a statement. Holt himselfacknowledged that he was irritated at the time because itsounded a little nasty.Counsel for the General Counsel urges that the timingof the grievance filed by Holt indicates it was discrimina-torily motivated. I am persuaded that the comments ofUnion Secretary Stewart to Durham, taken in conjunc-tion with Holt's admitted irritation at the intraunioncharges against him, causes the timing of the grievanceby Holt against Durham to be suspect and indicates adiscriminatory motive. I have concluded that counsel forthe General Counsel established a prima facie case of aviolation by Respondent of Section 8(b)(1)(A) and (2) ofthe Act in its filing of the grievance which adversely af-fected Durham. See Wright Line, a Division of WrightLine, Inc., 251 NLRB 1083 (1980).Having found that counsel for the General Counselhas established a prima facie case, it is necessary underthe Wright Line. supra. rationale to further inquirewhether Respondent would have taken the same actionwith respect to Durham that it did notwithstanding theexistence of discriminatory concerns. I am persuadedthat Respondent has met its burden of establishing that itwould have taken the same action with respect toDurham that it did even in the absence of any discrimi-natory motivation. I credit the testimony of Holt that hedid not learn of sufficient facts to indicate he might haveseniority over Durham until immediately before he filedhis grievance against Durham with respect to seniority. Ihave credited Holt's testimony because, as stated else-where in this Decision, it is unbelievable that he wouldhave known about having seniority over Durham andnot have taken action thereon. Holt's good faith in thisregard is supported by the fact that he had filed a griev-ance back when he learned fellow employee Hinson hadseniority over him. Holt also inquired of his legal counselat the time whether he had seniority over Durham. Badfaith cannot be imputed to Holt because he relied onwhat later turned out to be incorrect advice. There is noquestion on the record evidence herein but that, underthe collective-bargaining agreement, Holt had seniorityover Durham. Further, as testified to by Personnel Di-rector Whitsett, the decision by Coca-Cola to reverse theseniority standings of Durham and Holt was exclusivelybased on personnel records. I am persuaded that Holtand the Union would have taken the same action theydid even in the absence of any unlawful motivation withrespect to the filing of the grievance in question. While itis clear a considerable length of time lapsed between theerroneous placement of Durham ahead of Holt on the se-niority list and until Holt filed his grievance, however, itis likewise clear that Holt did not learn of the error for aperiod of time but took action as soon as he did learn ofhis misplacement on the seniority list. I am fully persuad-ed that the grievance filed by Holt would have beenfiled even if Durham had never brought intraunioncharges against him. Accordingly, I conclude that Re-spondent has rebutted the General Counsel's prima faciecase by establishing that it would have taken the sameaction against Durham notwithstanding the existence ofdiscriminatory concerns. I shall, therefore, recommenddismissal of the complaint in its entirety.CONCLUSIONS Of LAW1. Chattanooga Coca-Cola Bottling Company is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Respondent, The Soft Drink Employees Inde-pendent Union, is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent did not, on or about February 13, byfiling a grievance, unlawfully cause or attempt to causeCoca-Cola to lower the seniority ranking of employeeClarence E. Durham because he filed intraunion chargesagainst the union president and/or because he engaged inconcerted activities with other employees in violation ofSection 8(b)(1)(A) and (2) of the Act.4. Respondent has engaged in no unfair labor practicesviolative of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and upon the entire record, and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:ORDER3It is ordered that the complaint in Cases 10-CB-3542,1-2 be, and it hereby is, dismissed in its entirety.3 In the event no exceptions are filed as ros ided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board. the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102 48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall he deemed wraised fir all purpr-,se29